DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-16, 18, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Netzel et al. (US 2016/0220798 A1) in view of Zumbrunn et al. (US 2005/0238704).
Regarding claim 1, Netzel discloses a two-part bioactive agent delivery system (Figs. 26-28, feat. 1700; ¶0218-0228), the system comprising: a disposable part (1708) comprising an agent reservoir (1801), a transdermal patch (1811) communicating with the agent reservoir and adapted to transdermally deliver the bioactive agent to a user (¶0224-0225), the transdermal patch having a bottom surface adapted to contact skin of the user (¶0222-0223) and a top surface opposite the bottom surface, and a gas permeable membrane disposed over the top surface of the transdermal patch (Fig. 28E, feat. 1812; ¶0222-0223 – gas permeable membrane 1812 sits on the opposite side of the transdermal membrane 1811 from the skin adhesive membrane 1739); a reusable part (1706) comprising a power source (1950) and control electronics (1942), the control electronics being adapted to deliver bioactive agent dissolved in a solvent from the agent reservoir to the transdermal patch (¶0219 and 0224-0226); and a solvent removal element (1808; ¶0169-170, 0222, and 0225 – absorbent material 1808 removes solvent vapors that pass through the gas permeable membrane).
The system disclosed by Netzel differs from the claimed system by the substitution of a solvent removal element comprising a gap disposed between the disposable part and the reusable part to create a flow path for gaseous solvent to flow from the gas permeable membrane to ambient air around the bioactive agent delivery system for a solvent removal element comprising an absorbent material that absorbs solvent vapors that pass through the gas permeable membrane.
Zumbrunn teaches transdermal drug delivery systems (Figs. 1-2, feat. 1; ¶00057-0064 and 0066-0067) which each comprise an administration reservoir for contacting the skin (9; ¶0059) and a solvent recovery means (13; ¶0059-0064 and 0066-0067). The solvent recovery means of the first embodiment (Fig. 1; ¶0057-0064) comprises desiccants and/or adsorbents for acquiring solvent vapors (¶0062) in a similar manner to the solvent removal element disclosed by Netzel (Netzel: ¶0169-170, 0222, and 0225). The solvent recovery means of the second embodiment (Fig. 2; ¶0066-0067) comprises discharging solvent vapors (17) through the housing (20) to the environment surrounding the drug delivery system (¶0066-0067). Therefore, Zumbrunn teaches a solvent removal element comprising a flow path from the transdermal patch to the ambient air around the drug delivery system. One of ordinary skill in the art could have substituted a solvent removal element comprising a flow path to the ambient air for the absorbent based solvent removal element disclosed by Netzel and found that such a system would predictably remove the solvent because Zumbrunn teaches system comprising each solvent recovery elements as alternate embodiments. Furthermore, modifying the system disclosed by Netzel so that the solvent removal element discharges solvent vapor through a gap between the disposable part and the reusable part would be obvious to one of ordinary skill in the art because it would obviate the need to introduce any additional vents through the chassis of the disposable part or the reusable part. Therefore, it would have been prima facie obvious to modify the system disclosed by Netzel so that the solvent removal element comprises a gap disposed between the disposable part and the reusable part to create a flow path for gaseous solvent to flow from the gas permeable membrane to ambient air around the bioactive agent delivery system. Please see MPEP §2143.I(B).
Regarding claim 2, Netzel in view of Zumbrunn discloses the system of claim 1. As discussed above, the system disclosed by Netzel (Figs. 26-28) comprises a disposable part (1708) and a reusable part (1706). The housing of the disposable part (1737) and the housing of the reusable part (1902) comprise substantially parallel features which interface with each other when the disposable part is releasably attached to the reusable part (Fig. 26). Introducing a gap between the disposable part and the reusable part such that gaseous solvent can flow to the ambient air would involve introducing a gap between the parallel features of the housings because that is where the housings of the parts of the system interface with each other. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Netzel in view of Zumbrunn so that the gap extends between parallel features on the disposable part and the reusable part because the parallel features of the disposable part and the reusable part are where the housings of the parts of the system interface with each other.
Regarding claim 3, Netzel in view of Zumbrunn discloses the system of claim 1. Netzel further discloses that the disposable part can be releasably engaged with the reusable part (¶0218) in order to activate the drug delivery system (¶0224). Drug delivery, and thereafter solvent removal, only occurs when the reusable part and disposable part are connected (¶0225). It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Netzel in view of Zumbrunn so that the gap is formed when the disposable part and the reusable part are releasably engaged so that the gaseous solvent will be removed from the system when the system is active.
Regarding claim 8, Netzel in view of Zumbrunn discloses the system of claim 1. Netzel further discloses that the disposable part further comprises an agent outlet (1807; ¶0222 and 0224-0225) communicating with the agent reservoir (1801) and the transdermal patch (1811).
Regarding claim 9, Netzel in view of Zumbrunn discloses the system of claim 1. Netzel further discloses that the agent outlet is configured to provide the bioactive agent dissolved in the solvent to a space between the transdermal patch and the vapor permeable membrane (¶0222).
Regarding claim 10, Netzel in view of Zumbrunn discloses the system of claim 1. Netzel further discloses that the agent reservoir comprises a piston movably disposed in a chamber (1802; ¶0221).
Regarding claim 11, Netzel in view of Zumbrunn discloses the system of claim 10. Netzel further discloses a spring extending between the agent reservoir piston and a surface to pressurize the agent reservoir when the spring is compressed and the agent reservoir contains a quantity of bioactive agent solution (1954; ¶0221).
Regarding claim 12, Netzel in view of Zumbrunn discloses the system of claim 10. Netzel further discloses a bolus chamber communicating with the agent reservoir and an agent outlet (1803; ¶0021), the bonus chamber comprising a piston movably disposed in a chamber (1804), the volume of the bolus chamber being less than the volume of the agent reservoir (Fig. 28D – bolus chamber 1803 is smaller than reservoir 1801).
Regarding claim 13, Netzel in view of Zumbrunn discloses the system of claim 12. Netzel further discloses a valve (1745; ¶0221) having a first position communicating the agent reservoir with the bolus chamber and a second position communicating the bolus chamber with the agent outlet (¶0217, lines 18-23).
Regarding claim 14, Netzel in view of Zumbrunn discloses the system of claim 13. Netzel further discloses that the reusable part comprises a valve driver (1956; ¶0220), the control electronics being adapted to control the valve driver to deliver bioactive agent solution from the agent reservoir to the bolus chamber and from the bolus chamber to the agent outlet (¶0217, lines 18-23; ¶0225).
Regarding claim 15, Netzel in view of Zumbrunn discloses the system of claim 10. Netzel further discloses a spring extending between the bolus chamber piston and a surface to pressurize the bolus chamber when the spring is compressed and the bolus chamber contains a quantity of bioactive agent solution (1952; ¶0220).
Regarding claim 16, Netzel in view of Zumbrunn discloses the system of claim 1. Netzel further discloses a latch adapted to removably attach the disposable part to the reusable part (¶0218 – snap connections).
Regarding claim 18, Netzel in view of Zumbrunn discloses the system of claim 1. Netzel further discloses a connection detector adapted to detect a connection between the disposable part and the reusable part (1962; ¶0219-0220).
Regarding claim 23, Netzel discloses a method of delivering a bioactive agent (¶0019 and 0224-0225), the method comprising: connecting a reusable part of a delivery system (1706) to a disposable part of the delivery system (1708) to form a flow path between the reusable part and the disposable part (¶0224-0225); delivering the bioactive agent dissolved in a solvent from a reservoir (1801) of the disposable part to a transdermal membrane (1811) of the disposable part (¶0224-0225); and allowing the solvent to evaporate and flow from the transdermal membrane through a gas permeable membrane (1812).
Netzel does not disclose that the solvent flows along the flow path to ambient air around the delivery system.
As discussed above, Zumbrunn teaches a transdermal drug delivery system in which solvent vapors are discharged to the environment surrounding the drug delivery system (¶0066-0067). Zumbrunn further teaches that discharging vapors to the environment provides the advantage of ensuring that depleted solvent does not need to be separately collected (¶0067). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Netzel so that the solvent flows along the flow path to ambient air around the delivery system in order to discharge gaseous solvent to the environment and ensuring that the gaseous solvent does not need to be separately collected as motivated by Zumbrunn.
Regarding claim 24, Netzel in view of Zumbrunn discloses the method of claim 23. Netzel further discloses applying the transdermal membrane to the skin of a user (¶0225).
Regarding claim 25, Netzel in view of Zumbrunn discloses the method of claim 24. Netzel further discloses delivering the bioactive agent to the skin (¶0225).
Regarding claim 26, Netzel in view of Zumbrunn discloses the method of claim 23. Netzel further discloses controlling with the reusable part movement of the bioactive agent dissolved in the solvent from the reservoir to the transdermal membrane (¶0217 and 0225).
Regarding claim 27, Netzel in view of Zumbrunn discloses the method of claim 26. Netzel further discloses that the controlling step comprises actuating a valve (¶0225).
Regarding claim 28, Netzel in view of Zumbrunn discloses the method of claim 23. Netzel further discloses detecting a connection between the disposable part and the reusable part (¶0224).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Netzel et al. (US 2016/0220798 A1) in view of Zumbrunn et al. (US 2005/0238704) and in further view of Gordon (US 2017/0296317 A1).
Regarding claim 7, Netzel in view of Zumbrunn and in further view of Gordon discloses the system of claim 1. Netzel in view of Zumbrunn does not disclose a drainage port formed in an exterior surface of the reusable part or the disposable part.
Gordon teaches a drug delivery pump (10; ¶0067) for delivering a drug (32; ¶0071). Gordon teaches that the pump comprises a vent passage (27; ¶0076) which may be used to drain off the drug if it leaks through the pump (¶0076). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Netzel in view of Zumbrunn so that it comprises a drainage port formed in an exterior surface of the reusable part or the disposable part in order to drain off any fluids that leak out of the system.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Netzel et al. (US 2016/0220798 A1) in view of Zumbrunn et al. (US 2005/0238704) and in further view of Hanson et al. (US 2011/0160655 A1) (hereinafter Hanson ‘655).
Regarding claim 17, Netzel in view of Zumbrunn discloses the system of claim 16. Netzel further discloses that the disposable part and the reusable part configured to slide relative to one another until the latch is activated to attach the disposable part to the reusable part (Fig. 26; ¶0218). Netzel in view of Zumbrunn does not disclose that the latch is positioned on one side of the system and a rail is positioned along a second side of the system such that the disposable part and the reusable part are configured to slide relative to one another along the rail until the latch is activated.
Hanson ‘655 teaches a drug delivery device comprising a first portion that slides relative to a second portion from a first, unlocked position, to a second, locked position (¶0016). Hanson ‘655 teaches that the first portion may slide along a dovetail, groove, or ridge such that the dovetail, groove, or ridge acts to guide the movement of the first portion (¶0017, 0018, 0019, 0025). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Netzel in view of Zumbrunn so that the latch is positioned on one side of the system and a rail is positioned along a second side of the system such that the disposable part and the reusable part are configured to slide relative to one another along the rail until the latch is activated in order to guide the movement of the disposable and reusable parts as they slide relative to each other as taught by Hanson ‘655.
Claims 19-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Netzel et al. (US 2016/0220798 A1) in view of Zumbrunn et al. (US 2005/0238704) and in further view of Hanson et al. (US 2013/0190683 A1) (hereinafter Hanson ‘683).
Regarding claim 19, Netzel in view of Zumbrunn discloses the system of claim 18. Netzel in view of Zumbrunn does not disclose that the connection detector comprises a magnet.
Hanson ‘683 teaches a drug delivery device comprising a first housing portion that is connectable to a second housing portion, wherein a magnet and a magnet-responsive device are used to detect the connection between the first housing portion and the second housing portion (¶0014-0018). Hanson ‘683 teaches that magnet-based connection detection may also provide information about whether or not the first and second housing portions are properly aligned as well as connected (¶0195). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Netzel in view of Zumbrunn so that the connection detector comprises a magnet in order to determine both connection status and alignment status as taught by Hanson ‘683.
Regarding claims 20 and 21, Netzel in view of Zumbrunn and in further view of Hanson ‘683 discloses the system of claim 19. Hanson ‘683 further teaches that magnets may be provided on one or both parts of the system (¶0144). Therefore. Netzel in view of Zumbrunn and in further view of Hanson ‘683 discloses that the magnet is disposed in the disposable part and that the magnet is disposed in the reusable part.
Regarding claim 22, Netzel in view of Zumbrunn and in further view of Hanson ‘683 discloses the system of claim 19. Hanson ‘683 further teaches that the sensor may be a switch that activates upon sensing a strong enough magnetic field (¶0193-0196). Therefore, Netzel in view of Zumbrunn and in further view of Hanson ‘683 discloses that the connection detector further comprises a magnetoresistive switch.
Regarding claim 29, Netzel in view of Zumbrunn discloses the method of claim 28. Netzel in view of Zumbrunn does not discloses that the detecting step comprises sensing a magnetic field.
As discussed above, Hanson ‘683 teaches a drug delivery device comprising a first housing portion that is connectable to a second housing portion, wherein a magnet and a magnet-responsive device are used to detect the connection between the first housing portion and the second housing portion (¶0014-0018). Hanson ‘683 teaches that magnet-based connection detection may also provide information about whether or not the first and second housing portions are properly aligned as well as connected (¶0195). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Netzel in view of Zumbrunn so that the detecting step comprises sensing a magnetic field in order to determine both connection status and alignment status as taught by Hanson ‘683.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 4 recites that the gap is maintained with a spacer disposed between the disposable part and the reusable part. Netzel in view of Zumbrunn renders obvious a gap between the disposable part and the reusable part in order to vent evaporated solvent through the gap, but are silent with respect to how the gap is maintained. Accordingly, claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art on record if rewritten in independent form. Claims 5 and 6 are similarly objected to by virtue of their dependence on claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morgan et al. (US 2010/0010443 A1) discloses an infusion pump employing a magnetic switch for reservoir detection.
Yodfat et al. (US 2010/0198187 A1) discloses a two part drug dispensing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/           Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/           Primary Examiner, Art Unit 3781